Case 2:20-cv-01113-GJP Document 75-5 Filed 06/04/20 Page 1 of 3




           EXHIBIT D
         Case 2:20-cv-01113-GJP Document 75-5 Filed 06/04/20 Page 2 of 3




                                  Deposition Document

                                  Subpoena   Subpoena

                                  1          2

                                  2          3

                                  3          4

                                  4          7

                                  5          8

                                  6          11

                                  7          5

                                  8          37,38

                                  9          15

                                  10         ??

                                  11         7,8

                                  12         14

                                  13         37,38,40

                                  14         10

                                  15         27

                                  16         24

                                  17         17

                                  18         28

                                  19         29

                                  20         30

                                  21         31,37

                                  22         32

                                  23         20

                                  24         33

                                  25         5




OMC\4840-7007-8143.v1-6/4/20
         Case 2:20-cv-01113-GJP Document 75-5 Filed 06/04/20 Page 3 of 3



                                  26        35




OMC\4840-7007-8143.v1-6/4/20
